Case: 1:19-cv-00447-MWM-SKB Doc #: 16 Filed: 07/01/20 Page: 1 of 1 PAGEID #: 619

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

DONTEZ JOHNSON, : Case No. 1:19-cv-447
Plaintiff, ; Judge Matthew W. McFarland
Magistrate Judge Stephanie K. Bowman
vs.

STATE OF OHIO, et al.,

Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 15) AND
DENYING MOTIONS TO AMEND AND SUBPOENA TRANSCRIPT (DOCS. 7, 10)

 

The Court has reviewed the Report and Recommendation of Magistrate Judge
Stephanie K. Bowman (Doc. 15), to whom this case is referred pursuant to 28 U.S.C. §
636(b). No objections have been filed. The time for filing such objections under Fed. R.
Civ. P. 72(b) has expired. Therefore, the Court ADOPTS the Report and
Recommendation (Doc. 15) in its entirety and DENIES Plaintiff's pending motions to
amend (Doc. 7) and to subpoena the SMP hearing transcript (Doc. 10). The Court certifies
under 28 U.S.C. § 1915(a)(3) that for the reasons identified in the Report and
Recommendation, an appeal of this Order would not be taken in good faith.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Meh ne ey

JUDGE MATTHEW W. McFARLAND

 
